Title: To John Adams from William Tudor, 29 February 1776
From: Tudor, William
To: Adams, John


     
      Dr Sir
      Cambridge 29th. Feby. 1776
     
     We have Nothing here sufficiently important to communicate, As it is hardly worthwhile to tell you that a Vessel was last Sunday taken by one of our Privateers loaded with coals and Potatoes; or that a Night or two ago we had one or more Deserters, from the Enemy. Preparations have been for some Time silently making for an important Manoevre, and from the Contents of General Orders for several Days back the Army are in hourly Expectations of being call’d to Action. The Season is certainly precious and I hope in God will be improved and that I shall be enabled within 10 Days to acquaint You with News as satisfactory as Interesting. I cannot think of the Destruction of my native Town without Pain, yet if it might serve for the General funeral Pile of the Paricides who infest it I could view the Conflagration without much Regret.
     The Pamphlet called Common Sense is read with great Avidity. The Doctrine it holds up is calculated for the Climate of N. England and though some timid pidling Souls shrink at the Idea 99 in 100 wish for a Declaration of Independence from the Congress. This Peice has been attributed to You, some make Dr. Franklin the Author and others suppose it the Product of a Triumverate; be this as it may, the bold Conceptions of the Author who has convey’d them in the most energetic Language, at once astonish, convince and please Us.
     I must beg Sir as a particular Favour that You would send me (as I suppose it will be printed) Dr. Smith’s funeral Oration on Genl. Montgomery. I am with great Respect Yrs. &c.,
    